Citation Nr: 0501236	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-13 472	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, and, if so, whether the claim 
may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from May 1963 to June 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision dated in November 1999, the RO 
confirmed and continued a prior denial of service connection 
for an acquired psychiatric disorder on the basis that new 
and material evidence had not been presented to reopen the 
claim; the veteran disagreed with that decision, but did not 
timely file a substantive appeal, and the decision became 
final.  

2.  Evidence added to the record since the November 1999 
decision is not cumulative of evidence previously of record, 
bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The veteran's current claim was received in July 2001.  
Nothing in the VCAA is to be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A § 5103A(f) 
(West 2002).  

Regulatory amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Amendments to 38 C.F.R. 
§ 3.156(a) revise the standard for new and material evidence, 
but those amendments apply only to claims to reopen received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001).  Since the claim decided here was received before 
August 29, 2001, 38 C.F.R. § 3.156(a) as it was in effect 
before that date is applicable.  

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter 
from VA to claimant describing evidence potentially helpful 
to claimant but not mentioning who is responsible for 
obtaining such evidence did not meet standard erected by 
VCAA).  

The Board believes that with respect to the issue before the 
Board, which involves the matter of submission of new and 
material evidence, the notice provisions of the VCAA are 
still applicable.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that 38 
U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. 
§ 3.159(b), as amended, which pertain to VA's duty to notify 
a claimant who had submitted a complete or substantially 
complete application, apply to those claimants who seek to 
reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  See Quartuccio, 16 Vet. App. 
183.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice and assistance of the 
VCAA have been satisfied with respect to the issue decided 
here.  The Board observes that in an August 2001 letter, the 
RO told the veteran that to reopen his claim he should submit 
evidence not previously considered showing that his 
disability was incurred in or aggravated by service.  In a 
September 2001 letter, the RO told the veteran about the VCAA 
and notified him that to establish service connection for a 
disability he should submit or identify evidence showing his 
condition was incurred in or aggravated by service.  The RO 
told the veteran it would attempt to obtain evidence he 
identified and for which he provided release authority, 
including private medical records, and that it would request 
supporting records in the custody of Federal agencies 
provided he informed VA of the whereabouts and existence of 
any such records, if known.  The RO told the veteran that VA 
would attempt to get those records for him but that it was 
still his responsibility to make sure the records were sent 
to VA.  Further, in the August 2001 letter the RO requested 
that veteran send the evidence as soon as possible or tell VA 
if he had already done so.  In view of the Board's favorable 
decision herein reopening the claim, it finds that VA's 
statutory duty to notify the veteran has been satisfied 
adequately.  

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  Assistance 
includes providing a medical examination or obtaining a 
medical opinion when necessary to decide a claim, but that 
requirement applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(iii).  As has been discussed, the issue on 
appeal involves the matter of whether a previously denied 
claim may be reopened.  This is a jurisdictional question for 
the Board.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 
83 F.3d 1380 (Fed. Circ.  1996); Butler v. Brown, 9 Vet. App. 
167 (1996).  In conjunction with his claim to reopen, the 
veteran submitted statements from family members and a letter 
from a registered nurse.  

Based on the foregoing, the Board is satisfied that the 
veteran has received adequate notice and that relevant data 
is of record that allows reopening of the claim.  

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For certain chronic disorders, such as 
psychoses, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree 
within one year following service discharge.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

Generally, a claim that has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed. 
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

As relevant in this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Background and analysis

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided on the merits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  

In a January 1991 decision, the Board denied entitlement to 
service connection for a psychiatric disorder.  The veteran 
did not appeal to the Court.  The veteran subsequently 
attempted to reopen the claim, but in a May 1998 decision, 
the Board determined that new and material evidence had not 
been presented to reopen the claim.  The veteran did not 
appeal the May 1998 decision.  

Prior to the April 2002 rating decision from which the 
current appeal arises, the RO last confirmed and continued 
the denial of service connection for an acquired psychiatric 
disorder in a November 1999 rating decision in which it 
determined that new and material evidence had not been 
presented to reopen the service connection claim.  In a 
December 1999 letter, the RO notified the veteran of its 
decision and informed him of his appellate rights.  The 
veteran filed a notice of disagreement, and the RO issued a 
Statement of the Case (SOC).  The veteran filed a VA Form 9, 
Appeal to Board of Veterans' of Appeals in July 2001, which 
was not within the prescribed time limits.  The RO notified 
the veteran that the appeal was not timely filed and that it 
would take no further action on his claim as an appellate 
issue.  The RO informed the veteran of his appellate rights.  
He did not appeal the timeliness issue, and the November 1999 
RO decision became final.  38 U.S.C.A. § 7105 (West 2002).  
The RO accepted the VA Form 9 filed in July 2001 as the 
veteran's claim to reopen.  

Evidence of record at the time of the November 1999 rating 
decision included the veteran's service medical records, 
which indicated that he was hospitalized in August 1964 for 
evaluation of an excessive drinking problem with the 
diagnosis of chronic alcoholism.  At that time the veteran 
presented as an alert and cooperative, and he evidenced no 
disorder of thought processes or delusional or hallucinatory 
experience.  The writer stated the veteran appeared mildly 
depressed and used excessive drinking as a defense against 
depression.  During that hospitalization, the veteran was 
started on a course of Antabuse therapy and in late September 
1964 was discharged to full duty with the diagnosis revised 
to anxiety reaction.  It was recommended that the veteran's 
security clearance be revoked for one year and that he be re-
evaluated at that time.  

In a December 1964 entry in the veteran's chronological 
record of medical care, it was stated that the veteran's 
records were reviewed, and the reviewer reported there was no 
indication of personality or character and behavior 
disorders.  The reviewer said the diagnosis of chronic 
alcoholism was not warranted.  He noted that it had been the 
opinion at a psychiatric consultation that the veteran was 
suffering from an anxiety reaction and was fit to return to 
duty after discharge.  

In a December 1964 memorandum to the veteran's squadron 
personnel office, the squadron medical group reported that 
the veteran's medical records had been reviewed and there was 
not evidence of emotional instability or undesirable habits 
that would affect the veteran's judgment if granted a 
security clearance.  

In late December 1964, the veteran was seen at a dispensary 
with an odor of alcohol and complaints of nausea.  He 
reported that he was on Antabuse and had taken pills the day 
before and on the day he was seen had been drinking again.  
After examination, the impression was Antabuse reaction, and 
the veteran was sent to a hospital emergency room.  He was 
admitted to the neuropsychiatry service.  In the history 
portion of the hospital records it was noted that the 
discharge diagnosis when the veteran was discharged from the 
hospital in late September 1964 was chronic anxiety reaction.  
On hospitalization in late December 1964 the veteran was 
given Benadryl and after being in bed for two days was able 
to participate in ward routine.  In early January 1965 the 
diagnosis was revised to passive-dependent personality, and 
the veteran was air evacuated to the United States with 
referral to the U.S. Air Force (USAF) Hospital at Andrews Air 
Force Base.  

In a narrative summary prepared at the USAF Hospital at 
Andrews in March 1965, it was reported that on mental status 
examination there was no suggestion of memory defect or 
thought disorder.  The writer stated that although the record 
accompanying the veteran at the time of transfer indicated 
that the veteran had in the past shown indications of both 
anxiety and depression, neither of those affective components 
was prominent currently.  The writer stated that during the 
current hospitalization the veteran did not appear anxious or 
depressed.  He reportedly appeared as an extremely passive 
individual in the ward setting and in the interview setting, 
and much of the time wore a somewhat exaggerated bland 
vacuous smile.  When given a pass outside the hospital, he 
returned nearly a day late, and further passes were withheld.  
The diagnosis reported in March 1965 was emotionally unstable 
personality, passive-dependent type, manifested by passivity 
in interpersonal relationships, erratic and impulsive 
behavior, and periodic excessive alcohol consumption.  It was 
recommended that the veteran be returned to duty and be 
considered for separation from service through appropriate 
administrative channels.  The veteran's separation 
examination report shows that the veteran was stated to have 
an emotionally unstable personality, and reference was made 
to the March 1965 hospital narrative summary.  The physician 
noted dizziness, shortness of breath, stomach trouble, 
pounding heart, depression and frequent trouble sleeping 
related to excessive alcohol intake and referred to the 
narrative summary.  In March 1965, the veteran was retuned to 
duty with an S-4 profile change, and on the Physical Profile 
Serial Report dated in March1965, it was noted that the 
veteran's defect was immaturity.  

Also in the record were service personnel records and 
correspondence showing action was taken to separate the 
veteran from service for unsuitability because of character 
and behavior disorders and because of the recommendation of 
medical authorities.  

The record also included records from Fairbanks Hospital 
showing the veteran was hospitalized there in December 1972, 
and the diagnosis was chronic alcoholism.  

Other evidence of record included records from Community 
Hospital showing the veteran was hospitalized there in March 
1974, May 1975 and September 1983.  In March 1974, he was 
admitted because oaf drinking and depression, and it was 
noted that this was the veteran's first admission at 
Community Hospital although he had had previous admissions to 
other facilities for treatment of psychiatric disorder.  The 
veteran gave a history of alcoholic problems for a 
considerable period.  On admission, his mental status 
revealed depression and some emotional immaturity.  
Psychological testing revealed the possibility that the 
veteran was an incipient paranoid schizo-affective psychotic.  
He received a series of electric shock treatments and 
medications while hospitalized.  The final diagnosis was 
depression reaction.  

The veteran was admitted as an emergency admission to the 
psychiatric ward of Community Hospital in May 1975 because he 
had become increasingly depressed and restarted his excessive 
alcohol consumption.  He was started on various medications 
including Antabuse.  The final diagnosis was depression 
reaction.  

He was admitted to Fairbanks Hospital for a second time in 
June 1979 because of his drinking.  He was detoxified and 
participated in education and counseling programs.  The 
impression reported by a clinical psychologist after analysis 
of psychological testing was a mixed pattern of distress, 
depression and anxiety against the background of adjustment 
problems.  The final diagnoses reported in the discharge 
summary were alcohol addiction and alcoholic hepatitis, 
improving.  

In December 1979, the veteran was admitted to Fairbanks 
Hospital for evaluation after having returned to drinking.  
He was detoxified and participated in the treatment program.  
The final diagnoses included alcohol addiction and passive-
aggressive personality.  

Also in the claims file were records from St. Vincent Suess 
Center, Inc., showing the veteran was hospitalized from 
September 1982 to October 1982 because of alcohol problems.  
The Axis I diagnosis was alcohol dependency.  

The file also included records from Community Hospital 
pertaining to the hospitalization in September 1983.  In the 
discharge summary it was noted that the veteran had severe 
alcoholic addiction patterns and had been hospitalized on 
multiple occasions.  The veteran reported that a major 
problem for him was a sexual identity problem.  He reported a 
history of chronic alcoholism.  The final diagnoses were 
dysthymic disorder and alcohol dependence.  

Records from St. Vincent Suess Center, Inc., show that the 
veteran was hospitalized from September 1985 to October 1985 
with complaints of feeling very much down in the dumps and 
depressed.  He was interviewed and underwent psychological 
testing.  He received treatment, and the final diagnoses 
were: Axis I, Alcohol dependency, continuous; and Axis II, 
borderline personality disorder.  

Also of record were reports from CPC Valle Vista Hospital 
showing the veteran was admitted in May 1986 because of 
severe depression and suicidal ideation.  After mental status 
examination, the impression was major depression, recurrent.  
The veteran was readmitted the day after discharge in late 
May 1986, after resolution of insurance issues.  Mental 
status examinations were conducted on a daily basis, and the 
impression was Axis I, major depression, recurrent -primary 
diagnosis and reason for hospitalization-and history of 
alcohol abuse.  It was noted that the veteran had had a 
problem with alcohol abuse in the past, but this had not been 
a recent problem and was not the reason for this 
hospitalization.  He was discharged in late June 1986.  

In a letter dated in August 1986, R.E.S., M.D., certified 
that the veteran was last hospitalized under his care at 
Valle Vista Hospital from May to June 1986 for treatment of a 
recurrent major depressive disorder.  Dr. S..stated that he 
felt the veteran should continue receiving psychiatric 
outpatient treatment.  He also said the veteran and should 
continue on the psychotropic medications prescribed for him 
and should have serum lithium levels done at least every four 
weeks.  

The record included a VA hospital summary and other records 
showing the veteran was hospitalized in December 1987 with 
complaints of anhedonia, sleeplessness, decreased energy and 
episodic suicidal ideation.  After evaluation and 
psychological testing the diagnoses were alcohol abuse, 
chronic, binge type, and personality disorder, not otherwise 
specified with histrionic and borderline traits.  

In a letter dated in May 1989, a social worker and a 
physician reported that the veteran had been a client of Lake 
Cumberland Clinical Services since December 1988.  It was 
noted that the veteran had a history of major depression and 
had had difficulty with alcoholism, with a 28-year history of 
alcohol dependency.  They reported that the veteran's Axis I 
diagnoses were major depression and alcohol dependency.  

At a VA fee-basis psychiatric examination and evaluation in 
June 1989, the veteran said that he had a pattern of 
depression that went back to when he was station on Guam 
during service.  He denied drinking as being a significant 
problem other than the fact that he thought that earlier in 
his illness he used alcohol in an effort to deal with his 
depression.  He gave a history of various hospitalizations 
since service.  The physician said that on examination the 
veteran was obviously depressed.  He said the veteran was 
intelligent and realized that he was not an alcoholic and 
that it has only been a symptom of his underlying emotional 
problems.  The veteran admitted to some vague paranoid 
thinking but had some insight that it was probably his own 
projections, self-consciousness and sensitivity.  The 
diagnosis was schizo-affective disorder.  The physician said 
that the veteran did not seem to be an alcoholic.  

The record included a February 1990 letter from an attorney 
to a Social Security Administration (SSA) Administrative Law 
Judge (ALJ) describing the veteran's history and current 
condition regarding his ability to work.  Of record was the 
March 1990 decision in which the SSA ALJ found that the 
veteran had a severe psychiatric impairment and concluded 
that he was entitled to a period of disability commencing in 
December 1987.  

The record also included VA outpatient records dated in from 
August 1994 to June 1995, which were related to the veteran's 
participation in chemical dependency treatment and a work 
incentive program.  A VA hospital summary of record showed 
the veteran was hospitalized in August 1995 secondary to 
dehydration and alcohol withdrawals.  

VA outpatient records, which were in the file, show that the 
veteran was seen by a psychiatry resident in March 1996 for a 
medication review as part of workup to enter a chemical 
dependence program.  The psychiatrist noted the veteran had a 
well-documented and lengthy history of alcohol abuse and 
dependence.  The veteran attributed much of his drinking to 
his problems with depression.  The veteran said he was 
depressed in mood although his affect was quite cheerful.  
His thought processes tended to be a little overinclusive, 
but not loose.  The impression was history of major 
depression.  The psychiatrist said the veteran currently 
seemed almost on the hypomanic side, but that his history of 
bipolar illness was unclear.  

The veteran was evaluated later the same day in March 1996 by 
a VA psychologist.  On mental status examination there was no 
evidence of cognitive dysfunction and no affective 
disturbance except that which appeared to be secondary to 
impoverished style of life.  The diagnostic impression was:  
alcohol dependence, severe, chronic; personality disorder, 
not otherwise specified; and dysthymia secondary to 
alcoholism and personality disorder.  

In a statement received in March 1996, the veteran described 
his assignment to Guam during service and stated that his 
feelings of depression started during that time.  

In a statement dated in September 1997, the veteran's sister 
reported that in 1972 her husband had taken the veteran to a 
hospital after finding him unconscious.  The sister said the 
doctor told her that the veteran had taken approximately 50 
to 60 sleeping pills.  The veteran's sister stated that she 
noticed a drastic change in the veteran after his return from 
service in Guam and Washington, D.C.  She said he displayed 
severe depression and mood swings, but before service he was 
a lot more stable and planned for his future and enjoyed 
life. 

In a statement received in March 1998, the veteran reported 
that during service he was sexually abused by a serviceman 
who outranked him.  He said that he could not say anything or 
do anything about it.  The veteran said that he feels that 
what happened in the service was not healthy for him and 
implied that it affected his life since service.  

In its November 1999 rating decision, the RO continued the 
denial of the service connection claim on the basis that 
evidence added to the record was not new and material to 
reopen the claim as it did not establish a nexus between the 
veteran's current condition and any facet of his military 
service.  

Evidence added to the record since the November 1999 rating 
decision consists of letters from the veteran's mother and 
sister, received in November 2001, and a letter from a 
registered nurse, received in September 2002.  The veteran's 
mother stated that in 1964 or 1965 the Air Force notified her 
that the veteran was being sent back to the United States 
from Guam because of emotional problems.  She said he 
remained hospitalized until June 1965 when he came home.  The 
veteran's sister stated that the veteran had worked full time 
before service.  She said that during service he was sent to 
Guam where he was hospitalized.  She said he then spent his 
last six months in service on a mental ward at Andrews Air 
Force Base.  She said that although he was gainfully employed 
after service discharge, he had sporadic hospitalizations for 
mental problems that continue.  She stated that she believed 
that the veteran used alcohol as medication, but seemed to 
have it under control currently.  

In her letter, which was received in September 2002, J. E. 
H., RNC, MSN, CNS, stated that the veteran had been 
hospitalized in February 2002 at Roudebush Medical Center and 
was admitted with hyponatremia/renal failure.  She said his 
diagnosis was major depression, ethanol dependency, history 
of suicidal ideation, history of 9th rib fracture, history of 
atrial fibrillation, hepatitis B.  Ms. H. said the veteran 
became her patient after that hospitalization and that he had 
remained sober since then.  She stated that she saw him 2 to 
3 times a month for his depression and coping with his 
sobriety.  

Ms. H. stated that she had reviewed a lot of the veteran's 
old medical records and it appeared that he had suffered from 
depression since his early years in the military.  She said 
his current medical diagnosis included cyclothymia, which was 
a mood disorder.  She said the veteran's ongoing problems 
with depression had been documented throughout his medical 
records.  She said various diagnoses had appeared, but 
consistently identified a mood disorder.  

Ms. H. noted that in the veteran's service medical records 
the January 1965 narrative indicated there was a suicide 
attempt where the veteran deliberately drank alcohol while on 
Antabuse.  She noted that a July 1964 note indicated that the 
veteran was aware of the probable result of drinking.  She 
observed that the narrative summary also addressed that the 
veteran had been treated for anxiety and depression on 
previous occasions in past military records.  She also 
referred to an April 1965 statement by an Air Force captain 
who stated that the veteran was found medically unqualified 
for retention in military service.  Ms. H. said that this was 
likely as not related to the depression, anxiety, and ethanol 
problems that had been a problem for the veteran since 
discharge from service.  Ms. Holdren said that for a number 
of years the veteran had received treatment at the facility 
where she worked, and his current depression and health 
problems seemed to be the same as those health problems 
listed in the medical records available from his 
hospitalizations while on active duty.  She said this would 
likely as not show a service-related connection.  

Although the statements from the veteran's mother and sister 
received in November 2001 were not previously of record, they 
are cumulative of evidence already in the file.  They speak 
of the veteran's hospitalization in service and his post-
service hospitalizations, which had been established by 
previously received medical evidence.  To the extent that the 
sister's statement describes a change in the veteran's 
behavior after service as compared to before service, it is 
new.  

The Board finds that the letter from the registered nurse, 
Ms. H., is new and material evidence that serves to reopen 
the claim.  There is no other medical nexus opinion in the 
record, and the evidence is therefore new.  Further, based on 
her observation of the veteran and review of service medical 
records along with post-service treatment records, she 
provided a medical opinion relating the veteran's current 
psychiatric disorder to his military service.  As a health 
care professional, she is qualified to render a medical 
opinion.  See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996).  

The Board finds that the statement of the veteran's sister 
about the veteran's behavior change in service and the 
medical nexus opinion of Ms. H. bear directly and 
substantially on the matter under consideration.  It is the 
opinion of the Board that this evidence is so significant 
that it must be considered to fairly decide the merits of the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  The obvious conclusion is that the 
claim must be reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  


REMAND

Having determined that the claim for service connection for 
an acquired psychiatric disorder is reopened, the Board must 
consider the claim on its merits.  It is the opinion of the 
Board that further development must be undertaken to fulfill 
VA's duty to assist the veteran in substantiating this claim.  

In this regard, the Board notes that in her statement Ms. H. 
reported that the veteran had been hospitalized at Roudebush 
Medical Center in 2002 and that she treated him following 
that hospitalization.  The hospital summary and post-
hospitalization treatment records could be pertinent to the 
claim and action should be taken to obtain them.  In 
addition, it should be determined whether the veteran has 
received VA psychiatric evaluation since 1996, and, if so, 
those records should be associated with the claims file.  

In addition, a medical opinion that takes into account all of 
the medical evidence of record would facilitate the Board's 
decision, and the Board will request that an examination be 
arranged for the veteran.  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment of all VA and non-VA health 
care providers from which he has received 
psychiatric evaluation or treatment since 
June 1996.  With authorization from the 
veteran, records identified by the 
veteran should be obtained and associated 
with the claims file.  In any event, the 
veteran should be requested to provide 
the address of the Roudebush Medical 
Center and release authorization for the 
summary of his hospitalization at that 
medical center in February 2002 and 
release authorization for records of any 
other care he may have received there.  
He should also be specifically requested 
to provide an address for J.E.H., RNC, 
MSN, CNS, and release authorization for 
her records pertaining to his treatment.  

The AMC should also notify the veteran 
that he should submit any other evidence 
in his possession that pertains to the 
claim.  

2.  Thereafter, the AMC should arrange 
for VA psychiatric examination of the 
veteran.  After examination of the 
veteran and review of the record, the 
examiner should be requested to provide 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not that any current acquired psychiatric 
disorder, including any current 
psychosis, had its onset in service.  The 
veteran's claims file must be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should indicate whether the 
examiner reviewed the records.  

4.  Next, the AMC should review the 
record and assure that all required 
development has been completed to the 
extent possible.  Then, the AMC should 
adjudicate on a de novo basis the issue 
of entitlement to service connection for 
an acquired psychiatric disorder.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the AMC 
should issue a supplemental statement of 
the case that addresses all evidence of 
record and informs the veteran of laws 
and regulations pertinent to his claim.  
The veteran and his representative should 
be provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


